DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4, 6-10, 12-16 and 18 are pending.
Claims 5, 11 and 17 are canceled.
Claims 1, 7 and 13 are amended.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-10, 13-16 and 18 are rejected under 35 U.S.C. 112(a), first paragraph, as claiming subject matter not described as the invention in the written description as filed. The written description does not show the inventor had possession of this subject matter at the time of filing.   
The amended claims encompass subject matter which the inventor did not describe as his invention in the written description as filed. This subject matter does not appear in the written description as filed. Therefore, one skilled in the relevant art would not conclude the inventor at the time of filing, possessed the subject matter applicant now claims as his own invention.

 ‘retrieve polling data including ...a voting deadline’, 
‘comparing a time stamp of a current block in the block chain ledger with the voting deadline’ and 
‘determining that the voting deadline has expired based on the comparison’
The Examiner notes the following:
The term ‘deadline’ has an art recognized meaning, i.e., “the latest time or date by which something should be completed.”
The term ‘voting deadline’ has an art recognized meaning, i.e., “the latest time or date by which voting should be completed.”
The term ‘block-height’ has an art recognized meaning, i.e., height of a block.
The term ‘block-height deadline’ does not have an art-recognized meaning.  
The Specification does not provide a definition for the term ‘block-height deadline’.  
The term ‘block-height’ does not have any meaning that specifies a deadline for completion of height of a block. 
The term ‘block-height deadline’ could not be considered to have a meaning equivalent to ‘block-height’ because ‘height’ and ‘time’ (latest time) measure different things.
The term ‘block-height’ and the term ‘voting deadline’ do not
The provisional specification states: “The system retrieves the voting question first bits and voting deadline block-height data 500.”   And page 2,  ‘voting answer choices that must be cast before a prescribed voting deadline defined by a designated blockheight’.
The provisional specification does not explain how the inventor intends a ‘voting deadline’ to be defined by a ‘blockheight’.  
 The term ‘voting deadline block height-data’ has no art recognized meaning. 
The provisional specification does not contain the word ‘block-height deadline’.
Even if the terms ‘voting deadline’ and ‘block-height deadline’ were to be interpreted contrary to the plain meanings of the terms ‘voting’ and ‘block-height’ such that the terms ‘voting deadline’ and ‘block-height deadline’ were interpreted to have equivalent meanings, the specification as filed still does not disclose ‘comparing a time stamp of a current block in the block chain ledger with either a ‘voting deadline’ or a ‘block-height deadline.’
A disclosure of a time stamp hashed into an ongoing chain of the block chain is not a disclosure of a ‘time stamp of a current block in the block chain ledger.’  
There is no disclosure in the specification as filed of ‘comparing a time stamp’ or ‘comparing a time stamp of a current block’ to anything else.
There is no disclosure of comparing a time stamp with a block height deadline or a voting deadline.   
Par. 0012: “FIG. 5 depicts a flowchart that shows a process 500 by which votes using  the cryptographic currency's block chain are audited when a block height  deadline is included in the polling data. The specification states: the block height deadline is compared to the current block height number of the cryptographic currency's block chain 510.”
Par. 0025: “The vote results audit system 266 scours the cryptographic  currency block chain 234 to find all addresses matching the voting answer choice  first-bits with balances at the voting deadline.”
Par. 0029: “In operation, the application retrieves the desired voting address first-bits that represent a selected polling option identifier 402. Cryptographic hashing functions are performed to create a cryptographic currency address 404. The resulting cryptographic currency address's first-bits are compared to the retrieved option identifier to check for a match 406.”
Par. 0031: “ FIG. 5 depicts a flowchart that shows a process 500 by which votes using the cryptographic currency's block chain are audited when a block height deadline is included in the polling data. 
Par. 0032: In operation, the block height deadline is compared to the current block height number of the cryptographic currency's block chain 510.  
Par. 0034: In operation, the cryptographic currency's block chain is searched for all  addresses with first-bits matching applicable option identifiers with balances  greater than zero 610. The addresses with first-bits matching applicable option identifiers are grouped together according to address pre-bits 620. The balances in these addresses are compared to the addresses representing other applicable  option identifiers 630 and summed together and returned to audit voting results  640.
As noted above the written description as filed is devoid of any description of the invention as including the subject matter of: ‘comparing a time-stamp of a current block to a voting deadline to determine that that the voting deadline has expired’ and is devoid of written description of any structures, materials or acts corresponding to that concept.  The subject matter of this concept was added to the specification by amendment to the claims, presumably for the purpose of distinguishing the claims from the prior art. 
The written description is required to describe what subject matter the inventor believes is his own invention at the time of filing.  Subject matter the inventor considers to be the invention cannot be added to the written description after the filing date. Applicant’s written description as filed does not describe the subject matter of ‘comparing a time-stamp of a current block to a voting deadline to determine that that the voting deadline has expired.’  In other words, the written description does not describe this subject matter as the invention as of the filing date.  It cannot be added after the filing date.         
The dependent claims are rejected under 35 USC 112(a) for depending on based claims rejected under 35 USC 112(a).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4, 6-10, 13-16 and 18 are rejected under 35 U.S.C. 112(b) as  indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Independent claims 1, 7 and 13 define the claimed subject matter in substantially the same terms.  To explain the indefiniteness issue the examiner refers to exemplary claim 1.  The other independent claims contain the same language and are indefinite for the same reason.  Claim 1 recites in relevant portion: ‘retrieving, by a computing device, polling data including a plurality of polling options, a voting deadline, and an option identifier associated with each polling option’ and ‘comparing a time stamp of a current block in the block chain ledger with the voting deadline; upon determining that the voting deadline has expired based on the comparison, searching...’
Current block
The term ‘current block’ appears in the phrase ‘comparing a time stamp of a current block with the voting deadline.’  The term ‘current’ has an ordinary meaning as ‘happening now’.  The action of completing a block may be ‘current’ in the sense that verification of transactions corresponding to the block may be in progress at a time of consideration. Thus the term ‘current block’ would suggest a block that is currently (at the time of consideration) undergoing transaction verification. 
However, the block being considered in the claim has a time stamp (‘time stamp of a current block’). In this art, a block timestamp indicates the time of completion of the block.  A current block would not have a timestamp. Therefore in claim 1, the block with a time stamp is not a ‘current block’ in the sense the block is undergoing transaction verification at the time of consideration.  
The specification does not define the term ‘current block.’  The specification refers to ‘current block height number’ ([0032] “In operation, the block height deadline is compared to the current block height number of the cryptographic currency's block chain 510.”) However, the terms ‘block’ and ‘block height number’ are not synonymous.  
The specification precludes any interpretation in which these terms are considered to be synonymous.  In that case the resulting claim would read: ‘time stamp of a current block height number’.  This result would be nonsensical because the term ‘number’ has no plain meaning and no art-recognized meaning as a term denoting something that has a timestamp. Further, such an interpretation would give the claim a meaning that would appear inconsistent with the specification. In that interpretation the claim would be interpreted as comparing the ‘time stamp of current block height number’ to ‘voting deadline’.  The specification calls for comparing ‘current block height number’ to the ‘block-height deadline’.   The term ‘block-height deadline’ is not defined in the specification.   
Therefore the term ‘current block’ in the phrase ‘comparing a time stamp of a current block...’ renders claim 1 indefinite. The subject matter constituting ‘time stamp of a current block’ cannot be ascertained in the absence of sheer guesswork on the part of the examiner.   
Expire 
The term ‘expired’ appears in the phrase ‘upon determining that the voting deadline has expired based on the comparison (of the ‘time stamp of a current block’ with the ‘voting deadline’).  The term ‘expired’ has no plain meaning and no art-recognized meaning as term denoting something that could be determined by comparing a time stamp of a current block with the voting deadline (retrieved from the polling data).  The fact that a block has a ‘time stamp’ by definition means the time indicated by the time stamp has passed (expired).  It would seem the expiration of the voting deadline could only be determined by comparing the voting deadline to the current real-time, i.e., the time of performing the comparison.  In view of the ambiguity introduced by the ‘current block’ in this context, the subject matter corresponding to determining that the voting deadline has expired by comparing a time stamp of a current block in the block chain ledger with the voting deadline, cannot be reasonably ascertained without undue speculation on the part of the examiner. 
Voting deadline – Block height deadline
The specification provides two different ‘deadlines’.  One is a ‘voting deadline’ and the other is a ‘block height deadline.’  Regarding ‘voting deadline’ the specification[‘0025] states: “If the voter wants to audit a vote, a voting client 222 can contact the block  chain vote management system 260 to retrieve vote results information from the  vote results audit system 266 which retrieves information from the question  database 268. The vote results audit system 266 scours the cryptographic  currency block chain 234 to find all addresses matching the voting answer choice  first-bits with balances at the voting deadline.”  Thus the term ‘voting deadline’ means something like ‘a time by which a vote must be cast’. 
Regarding ‘block height deadline’ the specification [0032] states: “In operation, the block height deadline is compared to the current block height number of the cryptographic currency's block chain 510.”   The provisional specification, ‘Background’  states:  “The co-inventor of this disclosure Jim Joseph (under the pseudonym Smokeasy) published a whitepaper describing a system called vanity voting which solved the problem of centralized blockchain voting by use of probabilistically created Bitcoin addresses to designate certain address firstbits to represent certain voting answer choices that must be cast before a prescribed voting deadline defined by a designated blockheight.”  
The term ‘blockheight’ has a plain meaning and an art recognized meaning as a measure or indicator of height.  The term has no plain meaning and no art recognized meaning as an indicator of time (deadline).  The term ‘blockheight deadline’ has no plain meaning and no art-recognized meaning, and is not defined in the specification.
What is missing from the claims and the specification is some component by which ‘time’ (voting deadline) is mapped (functionally related) to ‘height’ (blockheight).  A person of ordinary skill would expect this kind of mapping might be given, for example, by some kind of algorithm or objective function. However, the specification and claims are devoid of algorithms and functions. 
 In the absence of anything that relates these two disparate measures (time and height) the claim is nonsensical because, in effect they purport to define an apple in terms of an orange-without providing any basis for the comparison.  This leaves the claim language so indefinite a person of ordinary skill could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. (MPEP 2173.02(II): “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”)  
The dependent claims are rejected under 35 USC 112(b) as indefinite at least because they depend from base claims rejected under 35 USC 112(b) as indefinite. 
Response to Arguments
Regarding 35 USC 101
The rejection under 35 USC 101 is withdrawn as moot because the amended claim language is so indefinite a broadest reasonable interpretation cannot be established in the absence of considerable speculation as to the subject matter being claimed as the invention.  Please see rejection under 35 USC 112(b) above for details.
Regarding 35 USC 112
Applicant argues the amendment to the claims deleting ‘block height deadline’ and substituting ‘voting deadline’ overcomes the outstanding indefiniteness rejection.   
This argument is not persuasive for the reasons discussed in detail above in the body of the Office action.   The amendment did not overcome the rejection under 35 USC 112.  Rather, the amendment gives rise to additional grounds for rejection under 35 USC 112.
The rejection is maintained.
Regarding 35 USC 103
Applicant argues: “The Smokeasy reference is Applicant's own publication, which was submitted as Appendix B in the U.S. Provisional Application No. 62/014,246, filed on June 19, 2014, to which the present application claims priority. As Smokeasy was originally published on January 20, 2014, which is less than one year from the filing date of the priority application, it does not qualify as prior art under the 35 U.S.C. 102(b)(1) exception.”
 This argument is persuasive. The Smokeasy reference is withdrawn and the rejection under 35 USC 103 is withdrawn.   
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Johnson whose telephone number is (571)270-7292.  The examiner can normally be reached on Fri-Tue 7:30am to 8:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571)272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE JOHNSON/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697